Name: Commission Regulation (EU) 2015/1494 of 4 September 2015 amending Annex XVII to Regulation (EC) No 1907/2006 of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) as regards benzene (Text with EEA relevance)
 Type: Regulation
 Subject Matter: consumption;  environmental policy;  health;  marketing;  executive power and public service;  oil industry;  chemistry
 Date Published: nan

 5.9.2015 EN Official Journal of the European Union L 233/2 COMMISSION REGULATION (EU) 2015/1494 of 4 September 2015 amending Annex XVII to Regulation (EC) No 1907/2006 of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) as regards benzene (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (1), and in particular Article 131 thereof, Whereas: (1) Paragraph 3 of entry 5 of Annex XVII to Regulation (EC) No 1907/2006 prohibits the placing on the market or use of benzene as a substance or as a constituent of other substances, or in mixtures, in concentrations equal to or greater than 0,1 % by weight. (2) Due to geological particularities, natural gas from certain reservoirs contains more than 0,1 % of benzene by weight but less than 0,1 % by volume. (3) The techniques available to reduce the concentration of benzene in this natural gas to less than 0,1 % by weight would entail capital expenditure close to EUR 1 billion and operational expenditure of around EUR 60 million per year. (4) A risk assessment carried out in 2013 by the Dutch Rijksinstituut voor Volksgezondheid en Milieu (National Institute for Public Health and the Environment) concluded that natural gas that is placed on the market for use by consumers and has a limit for benzene above 0,1 % by weight, but below 0,1 % by volume, does not pose an unacceptable health risk. (5) The Committee for Risk Assessment (RAC) of the European Chemicals Agency (ECHA) confirmed in its opinion (2) of 28 November 2014 that consumer exposure to benzene concentrations in natural gas above 0,1 % by weight, but below 0,1 % by volume, does not pose a risk to the health of consumers that is not adequately controlled. (6) The high cost of reducing the concentration of benzene in natural gas to below 0,1 % by weight would be disproportionate and, in the light of the RAC opinion, unnecessary for the purposes of risk management. Regulation (EC) No 1907/2006 should therefore be amended to allow for the placing on the market and the use of natural gas with a concentration of benzene below 0,1 % by volume. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Annex XVII to Regulation (EC) No 1907/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 396, 30.12.2006, p. 1. (2) http://echa.europa.eu/documents/10162/13641/rac_opinion_adopted_benzene_in_natural_gas_en.pdf ANNEX In Annex XVII to Regulation (EC) No 1907/2006, the following point (c) is added to paragraph 4 of column 2 of entry 5: (c) natural gas placed on the market for use by consumers, provided that the concentration of benzene remains below 0,1 % volume/volume.